                 UNITED STATES BANKRUPTCY COURT
                  NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION
 IN RE:                       )
                              )    CASE NO: 20-01056-TOM13
 TEENECIA L TRANNON,          )    CHAPTER: 13
                              )
       Debtor.                )

 RESPONSE TO DEBTOR’S OBJECTION TO HERBIVORE HOLDING, LLC’S PROOF
            OF CLAIM NUMBER 9 IN THE AMOUNT OF $17,913.39

        Herbivore Holding, LLC ("Herbivore"), by and through its undersigned counsel,

 responds to the Debtor’s objection to its claim, and states as follows:

        1.      Debtor, Teenecia L Trannon (“Debtor”), filed for Chapter 13 on March 13, 2020.

 This is the Debtor’s third chapter 13 since 2018.

        2.      Debtor’s first signed chapter 13 plan classified her indebtedness to Herbivore as a

 secured transaction based on an unrecorded Contract for Deed. [Doc. 25] The Court held that

 the stay did not apply to Herbivore after June 30, 2020. Herbivore filed a Motion for Relief from

 the Co-Debtor stay as to Orlando McGrew which is set later this month.

        3.      On June 16, 2020, the Debtor filed an amended Chapter 13 plan which attempts to

 classify the Debtor’s indebtedness to Herbivore as an executory contract obligation. [Doc. 65].

 In her amended plan, the Debtor attempts to reject the Contract for Deed. [Doc. 65].

        4.      On June 23, 2020, the Debtor objected to Herbivore’s proof claim because

 “Other: The debtor is rejecting the contract for deed, of which the collateral serves as the basis

 for security of this claim.” [Doc. 66].

        5.      In the present case, the Debtor cannot simply attempt to reclassify Proof of Claim

 Number 9 as an executory contract based on Eleventh Circuit precedent. The Eleventh Circuit




Case 20-01056-TOM13         Doc 79     Filed 07/17/20 Entered 07/17/20 13:29:35          Desc Main
                                     Document      Page 1 of 4
 has “tacitly approved” what is commonly referred to as the “functional approach” to whether a

 contract is executory. See Thompkins v. Lil' Joe Records, Inc., 476 F.3d 1294, 1306 n.13 (11th

 Cir. 2007); see also In re Curtis, 500 B.R 122, 126 n.3 (Bankr. N.D. Ala. 2013). “Under this

 approach, the question whether a contract is executory is determined by the benefits that

 assumption or rejection would produce for the estate.” In re Gen. Dev. Corp., 84 F.3d 1364,

 1375 (11th Cir. 1996); see also Thompkins, 476 F.3d at 1306 n.13. The court “must take into

 account that preserving the chapter 13 consumer-[d]ebtor's residence is of utmost importance to

 the estate, and to the success of the [d]ebtor's chapter 13 plan.” See In re Curtis, 500 B.R. at 126-

 27. The inquiry “should not begin and end with the application of state law, but as emphasized

 by [the Eleventh Circuit], with the effect that the application of Code § 365 [regarding lease

 assumption or rejection] would have on the estate, as well the impact on the creditor if its claim

 were treated as secured.” See In re Curtis, 500 B.R. at 127.

        6.      Here, the facts of this action are similar to those in In re Curtis, and this Court

 should treat the contract for deed as a secured transaction rather than an executory contract

 because that is what it is. “Preserving homes is an important and worthwhile function of chapter

 13.” Curtis at 128. In the present case, the Debtor attempted to keep the contract for deed and

 treat as a secured obligation. The Debtor cannot take the position in its first plan and then

 summarily change her mind when the case law is clearly to the contrary that her obligations are

 in the nature of a secured transaction.

        7.      Furthermore, the Debtor has the benefit of staying the house without paying for

 such amounts post-petition. Herbivore reserves all rights to file an administrative claim for the

 amount of the monthly indebtedness. Herbivore holds a security interest in the Debtor’s real

 property by virtue of an unrecorded Contract for Deed.




Case 20-01056-TOM13         Doc 79     Filed 07/17/20 Entered 07/17/20 13:29:35             Desc Main
                                     Document      Page 2 of 4
        8.        On May 19, 2020, Secured Creditor filed a proof of claim for $83,896.15. [Proof

 of Claim 9-1].    The Contract for Deed is a balloon note. [Doc. 45, Exhibit “A].

        WHEREFORE, Herbivore Holding, LLC requests this Court deny the Debtor’s

 objection to claim because she is attempting to reclassify such, and for such other and further

 relief as the Court may deem just and proper.


                  This 17th day of July, 2020.

                                                 By: _/s/ E.B. Harrison Willis__
                                                 E.B. Harrison Willis (WIL305)
                                                 Attorney for Creditor
 Of Counsel:
 Cloud, Willis & Ellis, LLC
 61 St Joseph Street, Suite 1301
 Mobile, AL 36602
 (251) 545-4844
 (205) 322-6060; ext. 104
 hwillis@cloudwillis.com




Case 20-01056-TOM13          Doc 79     Filed 07/17/20 Entered 07/17/20 13:29:35          Desc Main
                                      Document      Page 3 of 4
                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing Motion was
 served upon the following via electronic means or by mailing same by United States First Class
 Mail in a properly addressed envelope with adequate postage affixed thereon to insure delivery,
 addressed as follows:

 Teenecia L Trannon
 4717 40th Place North
 Birmingham, AL 35217

 Paula C. Greenway
 Greenway Bankruptcy Law, LLC
 505 North 20th Street, Suite 1220
 Birmingham, AL 35203

 Bradford W. Caraway
 Chapter 13 Standing Trustee
 P O Box 10848
 Birmingham, AL 35202-0848


                       Done this 17th day of July, 2020.


                                             By: _/s/ E.B. Harrison Willis__
                                             E.B. Harrison Willis (WIL305)




Case 20-01056-TOM13        Doc 79      Filed 07/17/20 Entered 07/17/20 13:29:35        Desc Main
                                     Document      Page 4 of 4
